Citation Nr: 1525549	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-15 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic bronchitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2010, the Veteran filed a claim to establish service connection for chronic bronchitis.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

On his June 2011 substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on July 15, 2014, but did not appear for the hearing or request rescheduling of the hearing.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The case has been previously remanded by the Board in August 2014 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's respiratory disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include chronic bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's August 2014 remand, the RO sent the Veteran an August 2014 letter wherein it requested that the Veteran complete and return VA Form 21-4142 (Authorization and Consent to Release Information) for each private healthcare provider who he reported treated him for a respiratory disorder, to include Dr. Clark, Dr. Deylelte, Dr. Yu, Dr. Kind, Dr. Forrester, the Community Medical Center in Toms, New Jersey, Ocean Medical Center, Meridian Rehabilitation Center, Health South Medical Center, Point Pleasant Hospital, and Brick Hospital.  However, to this date, the Veteran has not responded to this request.

Further, pursuant to the Board's August 2014 remand, a VA examination had been scheduled for the Veteran in September 2014, to obtain a medical opinion addressing the etiology of the Veteran's claimed respiratory disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the Veteran did not report for the examination.  In December 2014, the RO contacted the Veteran and he reported he was hospitalized and did not receive the notice.  After verifying his current address, the VA New Jersey Healthcare System scheduled another VA examination for the Veteran in January 2015.  The Veteran was notified of the scheduled examination, but again did not report for the examination.  The record does not reflect that he has requested an additional examination, or presented good cause as to why the examination for which he failed to report should be rescheduled.  38 C.F.R. §§ 3.159(c)(4), 3.655 (2014).

Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although a VA examination was necessary to decide the claim on appeal, the Board finds that there has been substantial compliance with its prior remand, as the RO met its duty to attempt to provide the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  The chronic disease must have manifested to a compensable degree within a specified period of time after separation from service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

The Veteran contends that he is entitled to service connection for a respiratory disability, to include chronic bronchitis.  The Board finds that service connection for a respiratory disability is not warranted on a direct or presumptive basis.

In a February 2011 letter, K.M.P., Advanced Practice Nurse-Board Certified noted that the Veteran has been seen for treatment of respiratory disease, including bronchitis.  Therefore the first element of service connection (current diagnosis) is met.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease.  The Veteran has reported that the onset of his bronchitis occurred during his service and that since November 1953 he has suffered from bronchitis when the seasons changed.  He also reported he was once hospitalized in Parris Island for three days while in service.  While the Veteran is competent to report symptoms such as coughing and other respiratory symptoms, he is not competent to diagnose himself as having had bronchitis while in service as such a determination requires medical testing and expertise.  The Board finds that diagnosis of a respiratory disorder is too complex a medical issue, one typically determined by persons with medical training (based on multiple laboratory tests), to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis of bronchitis, and his assertion as to the onset of his bronchitis in service is not competent evidence.  

The Veteran's service treatment records reflect that in October 1957 the Veteran had a cold, sore throat, dry cough, and scratchy throat, but they are otherwise silent for a diagnosis of bronchitis or any chronic respiratory disorder.  Although a history of whooping cough was reported during his October 1957 enlistment and November 1960 Reserve service examinations, no respiratory condition was clinically diagnosed.  The Board finds that a single episode in October 1957 of a cold, sore throat, dry cough, and scratchy throat symptoms, without a clinical diagnosis of bronchitis, is not sufficient to establish the chronicity of a respiratory disability, to include bronchitis.  As such, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Even assuming the presence of an in-service event, injury or disease, there simply is no competent evidence of record supporting a nexus between the claimed bronchitis and the Veteran's active duty service.  As discussed earlier, the Board remanded the case to obtain a medical opinion addressing the relationship between the Veteran's bronchitis and his service.  However, the Veteran did not report to the scheduled VA examination.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board is now compelled to adjudicate the Veteran's claim based on the existing record, and it concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disability.  See 38 C.F.R. § 3.655.

Bronchitis cannot be service-connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  While the Veteran has a current diagnosis of bronchitis, bronchitis is not a specifically enumerated chronic disease, nor is it encompassed by a broader listed term.  38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of a certain chronic disease is not warranted.

Finally, despite the Veteran's assertions of persistent bronchitis since service, service connection for bronchitis is not warranted based on continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.  Bronchitis is not a specifically listed chronic disease, nor is it encompassed by a broader listed term.  38 C.F.R. § 3.309(a).  Therefore, bronchitis is not eligible for service connection based on continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


